Citation Nr: 1619767	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-18 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for pelvic adhesions.

2. Entitlement to an effective date prior to January 24, 2006, for service connection for a large intestine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

A videoconference hearing before the undersigned Veterans Law Judge was held in March 2014.  A transcript of the hearing has been obtained and associated with the claims file.

This matter was previously remanded by the Board in August 2014.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an increased disability rating in excess of 10 percent for service-connected large intestine disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an effective date prior to January 24, 2006, for service connection for a large intestine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.


FINDING OF FACT

There is no evidence that the Veteran has pelvic pain or other symptoms that are not controlled by treatment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for pelvic adhesions have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.116, Diagnostic Code 7629 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

The Veteran's claims arise from her disagreement with the initial evaluation or effective date assigned following grants of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim. 

VA must also make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records and private treatment records as identified by the Veteran are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless file.  The Veteran has not referenced additional outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

All necessary development on the pelvic adhesion initial rating claim currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board remand, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate her claim.  The Veteran was afforded comprehensive VA examinations in March 2009, March 2012, and September 2014.  VA outpatient treatment records dated up to 2015, as well as a transcript of the Veteran's March 2014 Board hearing testimony have been associated with the claims folder and considered in adjudicating this claim. Significantly, she has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained. 

The Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015).

In addition, the Veteran provided relevant testimony during a hearing before a Veterans Law Judge in March 2014.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding her claim. The Board, therefore, concludes that it has fulfilled its duties under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.   

In a June 2009 rating decision, the RO granted service connection for chronic pelvic adhesions and assigned a 10 percent evaluation, effective April 22, 2008, under Diagnostic Codes 7699-7629.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  The Veteran is seeking a higher initial rating.

Diagnostic Code 7629 provides for a 10 percent disability rating where the endometriosis is manifested by pelvic pain or heavy or irregular bleeding requiring continuous treatment for control.  A 30 percent disability rating is assigned for cases where endometriosis has resulted in pelvic pain or heavy or irregular bleeding not controlled by treatment.  A maximum schedular 50 percent disability rating is assigned where the evidence shows that the endometriosis has resulted in lesions involving the bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.    38 C.F.R. § 4.116, Diagnostic Code 7629.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the evidence of record, the Veteran was afforded a VA examination in March 2009 where she declined a pelvic examination.  However, she reported constipation, pain, weight gain and fluid retention.  She did not have any menstrual symptoms.  The Veteran had tenderness in the right lower quadrant.  The Veteran was diagnosed with chronic right pelvic pain and mass residuals of endometriosis, adhesive pelvic disease and fibroid tumors, status post multiple gynecological and gastrointestinal procedures. 

In March 2012, the Veteran underwent another VA examination where she stated that since the last VA examination, she continued to have abdominal pain and constipation.  In October 2009, the Veteran underwent an exploratory laparotomy with repeat bowel resection, removing 10 inches of colon.  In October 2010, she had a colonoscopy and planned to repeat in five years.  She stated her constipation frequency was less and the pain in the abdominal right lower quadrant was constant, dull throb, rated at an average of 3 or 4 on a scale of 10.  Pain increased with prolonged or frequent sitting, riding her motorcycle, and during intercourse.  Pain decreased with Ibuprofen or Tylenol or readjusting her sitting position.  

The Veteran's symptoms included constant, moderate pain with pelvic pressure.  The Veteran currently required treatment or medications related to reproductive tract conditions.  Specifically, the Veteran's symptoms required continuous treatment for her chronic right lower abdominal pain, status post pelvic/abdominal adhesions.  Symptoms due to endometriosis included pain.  There was no evidence of heavy or irregular bleeding, lesions involving bowel or bladder confirmed by laparoscopy, bowel or bladder symptoms from endometriosis, or anemia caused by endometriosis. 

Finally, in September 2014, the Veteran underwent another VA examination where it was noted that while she previously reported constant moderate pain and pelvic pressure prior to surgery, she currently has no symptoms except for incontinence.  The Veteran does not currently require treatment or medications for symptoms related to reproductive tract condition.  Regarding her endometriosis, the diagnosis was substantiated by laparoscopy but she did not have any other findings, signs, or symptoms due to endometriosis. 

The VA examiner determined that regarding the Veteran's symptoms of pelvic pain, heavy bleeding, and irregular bleeding, the Veteran had surgery for these symptoms and that they should have resolved.  Therefore, continuous treatment was not needed and she reported no continuous treatment.  There were no residuals for her condition other than the scars noted on the scar Disabilities Benefits Questionnaire as well as the incontinence.  There were no aggravating or alleviating factors. 

With respect to granting an increased rating under Diagnostic Code 7629, the evidence of record does not reflect that the Veteran experiences pelvic pain, heavy or irregular bleeding not controlled by treatment.  In addition, the evidence of record does not indicate lesions involving bowel confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel symptoms to warrant a 50 percent disability rating.  As such, a rating in excess of 10 percent is not available under Diagnostic Code 7629.  She is assigned a separate rating for urinary incontinence.

However, the Board has considered alternative avenues through which the Veteran may obtain increased disability ratings.  Any disease, injury, or adhesions of the uterus or the Fallopian tubes or the ovaries are all rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (Diagnostic Codes 7610 through 7615).  A noncompensable rating is assigned where the symptoms do not require continuous treatment.  A 10 percent rating is assigned where the symptoms do require continuous treatment, and a 30 percent rating is assigned where that treatment does not control the symptoms.  Again, here, although the Veteran had a variety of symptoms in the past, the VA gynecological examinations show no such current symptoms or residuals, and it was expressly noted in the VA examination reports that she does not require medication.

Including the Veteran's chronic pelvic adhesions, she is also service connected for total abdominal hysterectomy including removal of both ovaries with bilateral salpingo-oophorectomy assigned a 50 percent disability rating; large intestinal condition associated with total abdominal hysterectomy including removal of both ovaries with bilateral salpingo-oophorectomy assigned a 10 percent disability rating; and urinary incontinence associated with total abdominal hysterectomy including removal of both ovaries with bilateral salpingo-oophorectomy. 

Furthermore, the Veteran reported symptoms of abdominal pain and frequent constipation.  The Veteran stated these symptoms were due to abdominal adhesions resulting from prior surgeries.  The Board acknowledges the Veteran's statements and as it related to her current 10 percent rating for service-connected large intestine disorder under Diagnostic Code 7329, resectioning of the large intestine.  Therefore, as stated above, the Board has referred the issue of entitlement to an increased disability rating in excess of 10 percent for service-connected large intestine disorder to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Finally, the Board notes that the medical evidence states the Veteran's service-connected disabilities have resulted in infertility.  Therefore, in a January 1994 rating decision, the RO granted entitlement to special monthly compensation based on loss of use of creative organ, effective September 30, 1992. 

In summary, the Veteran's symptoms do not support a rating in excess of 10 percent for pelvic adhesions.  The evidence does not establish that the Veteran's symptoms are so severe that treatment does not control them, and there are no additional related symptoms which have been found to be service connected which have not yet been contemplated.  The Board has again considered the applicability of the benefit of the doubt doctrine; but as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step, a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, in comparing the manifestations of the Veteran's pelvic adhesions and those found in the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  In comparing the Veteran's disability level and symptomatology of her pelvic adhesions to the rating schedule, the degree of disability presented throughout the entire period is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Accordingly, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

A veteran may also be entitled to a referral for an extraschedular rating based on multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular ratings.  See 38 C.F.R. § 3.321(b); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). The Veteran is service connected for total abdominal hysterectomy including removal of both ovaries with bilateral salpingo-oophorectomy assigned a 50 percent disability rating; large intestinal condition associated with total abdominal hysterectomy including removal of both ovaries with bilateral salpingo-oophorectomy assigned a 10 percent disability rating; and urinary incontinence associated with total abdominal hysterectomy including removal of both ovaries with bilateral salpingo-oophorectomy.  The Veteran's assertions have focused on abdominal pain and constipation due to her abdominal surgeries.  The Board notes that the issue of an increased rating for a large intestine condition has been referred to the AOJ and the remaining issues have not been raised as having combined effects not contemplated by the schedular ratings.  Accordingly, referral for extraschedular consideration is also not warranted pursuant to Johnson.


ORDER

Entitlement to an initial rating in excess of 10 percent for pelvic adhesions is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2014, the Board acknowledged that the Veteran submitted statements and testimony indicating that she believes that a January 1994 rating decision as well as subsequent rating decisions dated in January 1996 and July 2007 contained clear and unmistakable error (CUE) in failing to grant service connection for the large intestine disorder.  However, the RO failed to adjudicate the earlier effective date claim as a claim of CUE.  As such, the Board determined that the claim required remand in order to consider whether there was CUE in any of the rating decisions issued prior to the grant of service connection for a large intestine disorder (subsequently granted in a March 2008 rating decision).

In March 2015, a Supplemental Statement of the Case was issued but failed to address the issue of CUE.  

Since the issue of CUE has not been adjudicated with regard to the issue of the earlier effective date claim, this matter must be remanded to the AOJ for initial consideration.

Accordingly, the case is REMANDED for the following action:

Take any necessary notification action and then adjudicate whether any rating decision dated prior to March 2008 should be revised on the basis of CUE in failing to establish service connection for a large intestine condition, in connection with the claim for an effective date prior to January 24, 2006, for the grant of service connection for a large intestine disorder.  Consideration should be given to assigning a separate rating for a painful scar.  

Once the CUE claim has been adjudicated, if necessary, the RO should readjudicate the claim for an earlier effective date for the award of service connection for a large intestine disorder.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


